PER CURIAM.
The only substantial question involved in the case is whether or not the evidence justified the conclusion of facts, madeTiy the referee and affirmed by the trial judge, that both parties intended, not an actual business transaction, a delivery of the grains bought and sold at the future time des*1019ignated for delivery, but only a settlement of the difference between the contract price and the market price at the time fixed for delivery. From an examination of the evidence we are satisfied that the conclusion reached by the referee and affirmed by the District Court was proper. The order is therefore affirmed.